CALLISTER, Justice.
This is an appeal from an amended judgment and decree entered by the lower court after a reversal of its prior judgment by this court.*
In the opening paragraph of our prior opinion we stated:
“Appeal from a judgment for $1.00 nominal and $40,000 punitive damages, $14,000 attorneys’ fees, and some costs, which judgment is reversed. Costs before the jury trial to plaintiffs, and those thereafter, to defendant.”
The remittitur issued by the clerk of this court reads:
“It is now ordered, adjudged and decreed that the judgment of the district court herein be, and the same is, reversed. Costs before the jury trial to respondents and those thereafter to appellant.”
Upon remand, the lower court entered an amended judgment and decree to the effect that the plaintiffs, while not entitled to damages, were wrongfully and maliciously expelled from the defendant union. It is the contention of the defendant union on this appeal that the remittitur of this court was self-executing, and that the lower court’s amended judgment is not in conformity therewith. With this contention we agree.
The amended judgment and decree, except that portion relating to costs, is reversed and set aside.
WADE, C. J., concurs.
McDONOUGH, J., does not participate.

 Nance v. Sheet Metal Workers, 12 Utah 2d 233, 364 P.2d 1027.